Citation Nr: 1544210	
Decision Date: 10/16/15    Archive Date: 10/21/15

DOCKET NO.  11-11 871A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a left arm disorder.

2.  Entitlement to service connection for a left shoulder disorder.

3.  Entitlement to service connection for a neck disorder.

4.  Entitlement to service connection for vaginal cyst.

5.  Entitlement to service connection for breast cyst.


(The issues of entitlement to service connection for a bilateral foot disorder, a bilateral leg disability, a stomach disorder, residuals of a ruptured appendix, and a respiratory disability will be the subject of a subsequent separate decision of the Board of Veterans' Appeals.)



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from February 1981 to July 1981.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois RO. 

In March 2015, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  At the Travel Board hearing, the Veteran was granted a 90 day abeyance period for submission of additional evidence.

The Board notes further that the Veteran was afforded an earlier Board hearing in September 2010 on seven other issues before a different Veterans Law Judge.  In a February 2011 decision, the Board denied two of those issues that were on appeal and, in pertinent part, remanded the remaining five issues for additional development by the Agency of Original Jurisdiction (AOJ).  It appears that those issues (service connection for a bilateral foot disorder, a bilateral leg disability, a stomach disorder, residuals of a ruptured appendix, and a respiratory disability) remain under development at the AOJ.  As no testimony on those issues was taken at the March 2015 Board hearing before the undersigned, the Board may proceed with review of the fives issues as outlined on the title page of this decision. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a March 2015 statement, the Veteran provided a waiver for her additional treatment records submitted during her March 2015 Travel Board hearing.  However, she indicated she completed a VA Form 21-4l42 so that the VA could obtain the records from 2012 to present as she was unable to do so.  Additional private treatment records dated from December 2013 to October 2014 were added to the file in conjunction with another claim; however, these records are not relevant to the Veteran's current claims on appeal and dealt primarily with gastrointestinal issues.  Therefore, a remand is necessary to obtain any outstanding VA and/or private treatment records identified as relevant to the Veteran's current claims. 

Additionally, during the March 2015 Travel Board hearing, the Veteran asserted that her neck, shoulder, and left arm disorders were due to a fall in service.  Service treatment records indicate the Veteran fell injuring her left knee in March 1981.  The diagnosis was contusion versus abrasion.  As the Veteran is competent to report she also injured her shoulder, neck, and arm at that time, the Board finds a VA examination is necessary for an etiology opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify the medical facility where she received treatment for her claimed left arm, shoulder, neck, and cyst disorders since 2012.  If the AOJ is unable to obtain any pertinent evidence identified by the Veteran, the Veteran should be so advised, and reminded that ultimately it is her responsibility to ensure that any private records are secured.

2.  Then, arrange for an orthopedic examination of the Veteran to determine the nature and likely etiology of her left arm, left shoulder, and neck disorders, if any.  The examiner must review the Veteran's claims file in conjunction with the examination, and based on such review and examination of the Veteran, provide opinions responding to the following:

(a)  Please identify, by clinical diagnosis, each and every chronic disability of the left arm, left shoulder, and/or neck.

(b)  For each left arm, left shoulder, and/or neck disability diagnosed, please indicate whether such is at least as likely as not (50 % or better probability) related to the Veteran's active service/complaints noted therein, to specifically include a March 1981 fall.

The examiner must explain the rationale for all opinions offered.

3.  After undertaking any additional development deemed appropriate, the AOJ should readjudicate the Veteran's claims.  If any issue remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




